907 F.2d 1140Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Vincent Tyrone JONES, Defendant-Appellant.
No. 89-5492.
United States Court of Appeals, Fourth Circuit.
Submitted June 4, 1990.Decided June 18, 1990.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Charles E. Simons, Jr., Senior District Judge.  (CR No. 89-142)
Vincent Tyrone Jones, appellant pro se.
Eric William Ruschky, Assistant United States Attorney, Columbia, S.C., for appellee.
D.S.C.
AFFIRMED.
Before ERVIN, Chief Judge, and CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Vincent Tyrone Jones was convicted by jury of two counts of receiving and retaining a stolen United States Treasury check.  18 U.S.C. Secs. 510(b) and (c).  The district court initially sentenced Jones to a total of two years imprisonment for the two convictions, but subsequently reduced the sentence to a total term of twenty-one months.


2
Counsel for Jones filed a brief with this Court pursuant to Anders v. California, 386 U.S. 738 (1967), representing that there are no arguable issues of merit in this appeal.  Jones was notified by his attorney of his right to file a supplemental brief, but failed to exercise this right.


3
As required by Anders, we have independently reviewed the entire record and all pertinent documents.  We considered all arguable issues presented by this record and conclude that there are no nonfrivolous grounds for this appeal.*


4
In the case of an unsuccessful appellant represented by appointed counsel, this Court requires that an appointed attorney inform his client in writing of his right to petition the Supreme Court for a writ of certiorari.  See Plan of the United States Court of Appeal for the Fourth Circuit in Implementation of the Criminal Justice Act of 1964, 18 U.S.C. Sec. 3006A.  If requested by his client to do so, counsel should prepare a timely petition for such a writ and take such steps as are necessary to protect the rights of the client.


5
Because the record discloses no reversible error, we dispense with oral argument and affirm the convictions.


6
AFFIRMED.



*
 In light of our disposition, the government's motion for summary affirmance is moot